Citation Nr: 0315711	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-13 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The veteran had active military service from February 1944 to 
June 1945.  

The veteran claims that she received medical treatment for 
pulmonary disability at the Bronx (New York) VA Medical 
Center during the first year after she left military service.  
Although three previous attempts have been made to obtain 
those postservice medical records, the Board notes that the 
first two attempts requested some other person's records, 
while the third attempt listed the veteran under her married 
name ([redacted]), as opposed to the name she went by in 
1945-46 ([redacted]).  Review of the claims file 
indicates that the veteran did not change her last name from 
[redacted]until several years after service.  

Because the Board finds that it would be appropriate to make 
another attempt to obtain the veteran's postservice medical 
records from the Bronx VA Medical Center, this time under the 
name she went by in 1945-46, further appellate consideration 
will be deferred.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Please obtain the veteran's complete 
clinical records relating to treatment at the 
Bronx VA Medical Center in New York, New York, 
during 1945 and 1946.  Ensure that the Bronx 
VAMC searches for the veteran's records under 
the name she went by in 1945-46- 
[redacted].  If the Bronx VA Medical Center is 
unable to locate the requested records, that 
fact should be so noted by the facility.  

2.  Request that the RO review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and the 
implementing regulations are fully complied 
with and satisfied.  

3.  Thereafter, the RO should re-adjudicate the 
issue of entitlement to service connection for 
a lung disorder.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issue currently on 
appeal as well as a summary of the evidence 
received since the issuance of the last SSOC.  
An appropriate period of time should be allowed 
for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  She has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


